Citation Nr: 1721065	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  04-42 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for a left knee disability, status post total arthroplasty.

2. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served active duty from April 1982 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. After total prosthetic replacement, the Veteran's left knee disability has manifested in chronic residuals including severe pain and/or limitation of motion.

2. The Veteran's service-connected orthopedic disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent evaluation for a left knee disability, status post total arthroplasty, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5055, 5256-63 (2016).

2. The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran. 

VA examined the Veteran in May 2003, March 2010, August 2011, March 2014, August 2015, and August 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that all of examinations were adequate.  The examiners personally interviewed and examined the Veteran, including eliciting history from him and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board remanded this appeal in July 2011 for a new VA examination, as the Veteran alleged his disability had worsened since his last VA examination.  VA examined him in August 2011, March 2014, August 2015 and August 2016.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Increased Ratings

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Left Knee Disability

VA's grant of service connection for the Veteran's left knee disability dates to 1996.  On January 9, 2002, the Veteran had a total arthroplasty of his left knee.  Coincident with the arthroplasty, VA changed the Diagnostic Code under which it evaluated the Veteran's disability from Diagnostic Code 5257 to Diagnostic Code 5055.

Under Diagnostic Code 5055, a 30 percent rating is the minimum rating warranted for prosthetic replacement.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness.  A 100 percent rating is warranted for one year following implantation of the prosthesis.

VA assigned a 100 percent rating pursuant to 38 C.F.R. § 4.30 from January 9, 2002 (the date of the total arthroplasty) to February 28, 2002.  Pursuant to Diagnostic Code 5055, VA then assigned a 100 percent rating from March 1, 2002 to February 28, 2003.  Effective March 1, 2003, VA assigned a 30 percent rating under Diagnostic Code 5055.  

As noted above, VA examined the Veteran six times during the pendency of the appeal - in May 2003, March 2010, August 2011, March 2014, August 2015, and August 2016.  

In May 2003, the examiner noted the "patient continues to note pain involving the left knee."  The examiner noted other symptoms including weakness, stiffness, lack of endurance, difficulty sleeping, and a "mildly atalgic gait."  

During an August 2005 VA examination for a foot condition, the examiner stated the arthroplasty resulted in "quite a bit of pain" ... "to the point that [the Veteran] possibly feels there is as much pain now as there was before" the arthroplasty.

The March 2010 VA examination, which focused upon a service connection claim the Veteran filed for his right knee, assessed the Veteran's left knee as well.  The examiner noted the Veteran had "pain on active motion" from his left knee.  His extension was normal, and his flexion measured to 105 degrees.  

In August 2011, the Veteran reported "increased pain with prolonged sitting," with "walking caus[ing] pain and swelling in both knees."  Repetitive use testing resulted in less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner found the Veteran had "chronic residuals consisting of severe painful motion or weakness." 

In March 2014, the Veteran reported "increased pain" since his August 2011 examination.  Although the examiner reported the Veteran had "intermediate degrees of residual weakness," the examiner also stated that "pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups."

VA again examined the Veteran in August 2015.  The examiner noted that the Veteran had "numbness in [his] left leg," occurring "most frequently in the morning."  The examiner reported the Veteran had abnormal flexion and extension, with measurements of 100 degrees for both.  There was also objective evidence of crepitus.  The examiner, in contrast to the examiners in August 2011 and March 2014, did not make a finding of chronic versus intermediate residuals.  Instead, the examiner reported "other" residuals, described as "pain/decreased range of motion."

The examiner also noted the Veteran reported using braces and orthopedic shoes, bilaterally. 

In an October 2015 VA treatment record, as recorded in the August 2016 VA examination report, the Veteran reported a "4-month history of the feeling of intermittent numbness in the anterior portion of both knees."  He also reported weakness, resulting in multiple falls.  

In a December 2015 VA treatment record, as recorded in the August 2016 VA examination report, the Veteran reported desiring another arthroplasty of his left knee "to help the pain."

In a February 2016 VA treatment record, as recorded in the August 2016 VA examination report, VA diagnosed the Veteran with patella osteoarthritis in his left knee.  

At the August 2016 VA examination, the Veteran reported "constant pain in both knees."  This pain measured 5-6/10 at rest, and 8/10 when walking.  This examiner, like the August 2015 examiner, did not make a finding of "chronic" versus "intermediate" residuals.  Instead, the examiner reported "other" residuals, described as "pain/decreased range of motion."

The Board has to assess the residuals of the Veteran's left knee arthroplasty for a period exceeding 5,000 days.  In this 14-year span, VA examined the Veteran on six days for compensation purposes.  Two examiners did not classify the residuals of the arthroplasty, two examiners rejected the distinction of "chronic" versus "intermediate," and the other two examiners were divided between chronic and intermediate.  The Veteran's ongoing, credible complaints of chronic pain, when coupled with the findings described above, militates in favor of finding that the Veteran has experienced chronic severe painful motion and weakness in his knee after the arthroplasty.  Accordingly, the preponderance of the evidence supports a 60 percent evaluation - the maximum available under Diagnostic Code 5055.  


The Board has considered alternative Diagnostic Codes, but it finds that none would provide a higher rating.  Specifically, the maximum rating available under Diagnostic Codes 5256-5263 (the codes under which knee disabilities without prostheses are rated) is 60 percent - the same rating the Board has assigned.  Moreover, an evaluation in excess of 60 percent is not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) because the Veteran's disability is rated under a Diagnostic Code for painful motion, not limitation of motion.  

TDIU

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

In June 2011, the Board found that the record raised the issue of a TDIU.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Based on the Board's action above, VA will rate the Veteran's left knee disability as 60 percent disabling since March 1, 2003.  He also has three additional service-connected disabilities - right knee, status post arthroplasty (30 percent disabling); right foot (20 percent disabling); and left foot (20 percent disabling).  Given the foregoing, the schedular percentage criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) are met. 

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his four service-connected disabilities, all of which are orthopedic and impact his lower extremities.   

The evidence regarding employability consists of the VA compensation reports from August 2011, March 2014, August 2015, and August 2016.  

In August 2011, the VA examiner noted that the Veteran graduated with a B.S. in Business Administration from Elmira College, whose "usual occupation" was a "civilian letter carrier for the" U.S. Postal Service.  The examiner found  "it is at least as likely as not that the Veteran's service-connected bilateral knee conditions and left foot condition preclude him from obtaining and retaining gainful employment which his education and occupational experience would otherwise qualify him."  Specifically, the Veteran's "altalgic gait" would "preclude employment in his previous occupation as a letter carrier."  Moreover, "nightly sleep disturbances" resulting from the service-connected disabilities result in "fatigue and decreased concentration," with "the effects on cognitive processes ... render[ing] retaining gainful employment questionable."

In March 2014, the VA examiner did not opine on employability.  However, he stated the service-connected disabilities directly impacted the Veteran's ability to work because they limited "prolonged standing or sitting" and "lifting heavy objects."

In August 2015, the VA examiner concluded the Veteran could perform sedentary work, while noting that such work would be limited to a "short time" and then he would "have to adjust,"  presumably because of pain in his extremities.

In August 2016, the VA examiner found the Veteran's "occupational functioning, which would require any physical work, like standing and walking to be severely impaired."  She also noted the Veteran "does not drive due to knee pain, which further limits his independence."  The Board acknowledges these findings, but it also construes it narrowly because the examiner impermissibly considered the Veteran's age and non-service connected disabilities in formulating them.

The Board is satisfied, based on the foregoing evidence that, at a minimum, equipoise has been reached regarding the question of the Veteran's employability.  First, the August 2011 opinion is particularly compelling.  The earliest of the four opinions in the file, it was based on three disabilities.  Since then, the Veteran has had a right knee arthroplasty and had a right foot disorder service-connected.  Second, the VA examiners consistently have found that the Veteran's ability to ambulate is severely hampered.  Third, the Veteran's service-connected disabilities have deteriorated to the point where he no longer drives.  Finally, while the August 2015 opinion suggests sedentary work is possible, it acknowledges that it would be limited to a "short time" before the Veteran would have to physically adjust his posture.  The Board, applying the benefit of the doubt rule, grants a TDIU.  


ORDER

A 60 percent evaluation for a left knee disability, status post total arthroplasty, is granted.

A TDIU is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


